DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are uindefinite for the following reasons:
1) In claim 1, from which claims 2-10 depend, claim 11, from which claims 12-19 depend,  and claim 20, the recitation that a “manufacturing process”  is performed without any recitation as to what exactly this process is comprised of, renders the scope of the claims  indefinite in that this term could include any act, movement or process I  it’s scope, thereby rendering the scope of the claims  unascertainable. 


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The above claim does not fairly further limit independent apparatus claim 1 since any embodiment meeting the requirements of claim 1 could be employed to operate on the part recited in claim 10, and it has been held that the manner or method of use of an apparatus alone, or the type of part or material to be worked upon by a claimed apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,223,201 to Peters et al (Peters et al). Peters et al teaches a system (20) and method of operation for manufacturing a part (24) including a gantry (82) having first and second members (81, 47) oppositely disposed and providing an opening therebetween, a first mobile arm (86) and a second mobile arm (54) disposed on the members (81) and (47) respectively, at least one conveyor (46) operative to move the part (24) to within the range of the arms (86, 54), at least one sensor (76) operative to guide the arms (86, 54) to one or more areas of the part (24) and where the arms perform some unnamed manufacturing process on the part (24) thereby showing all aspects of claims 1, 10 and 11.
With respect to claims 2 and 12, the arms of Peters et al have 360 degree access to the part (see figure 3 for example).
With respect to claims 3 and 13 the arms also have access to the top and bottom of the part (see figure 3 for example).
With respect to claims 4 and 14, the bottom of the part is in contact with the conveyor(s). 
With respect to claims 6, 7, 16 and 17, Peters et al teaches that the tools on the arms are welding torches (see col. 3 lines 15-40 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15 and 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al, as applied to claims 1 and 11 above, in view of WO 2017/207302 (WO’302). As applied to claims 1 and 11 above, Peters et al shows all aspects of the above claims 5, 8, 15 and 18 except the specific use of an induction heater tool for the annealing or heat treatment of the part to be treated or the recitation of a computer readable medium for controlling the operations of Peters et al. WO’302 teaches that at the time the invention  was filed it was known in the art to employ systems such as that shown by Peters et al, for the heat treatment of parts such as boiler parts, with an induction heater employed as the tool (see WO’302 paragraphs [0022]-[0024] for example). Motivation to equip the system of Peters et al with an induction heating tool as taught by WO’302, in order to allow other processing operations to be .
With respect to the employment of a computer readable medium to control the system of Peters et al, Peters et al, at col. 8 lines 35-65 for example, teaches that known automatic control systems are to be employed to control the operations of Peters et al. Computer control systems , including computer readable mediums are noted to be old and well known in the at of computer control systems, and motivation  to include a computer readable medium of some undefined type for the desired and required control systems taught by Peters et al would also have been a modification obvious to one of ordinary skill in the art at the time the invention  wads filed.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al in view of US 2018/0101943 A1 to Konopaki et al (Konopaki et al). As applied to claims 1 and 11 above, Peters et al shows all aspects of the above claims except an automatic swapping tool for exchanging the tools on the arms of Peters et al. Konopaki et al, at paragraphs [0032] and [0041]-[0043] for example, teach that such swapping or exchange arrangements in systems of the type described by Peters et al were known in the art at the time the invention  was filed to provide more flexibility and efficiency in the use of such systems. Because improved efficiencies would also be desirable I the system of Peters et al, motivation to include an automatic swapping system as described by Konopaki et al I  the system of Peters et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Diez et al, Williams et al and Pearson Jr. are all also cited as further examples of prior art assembly and manufacturing systems including mobile arms on a gantry for processing a part.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk